--------------------------------------------------------------------------------

MINING ACQUISITION AGREEMENT

THIS AGREEMENT is dated for reference March 19, 2008.

BETWEEN:

ALTOS DE AMADOR S.A., a company having an address at:

Avenida Samuel Lewis y
Calle Gerrado Ortega
Edificio Central, 5to piso
Panama, Rep. De Panama

(the “Vendor”)

AND:

CHANCERY RESOURCES, INC., a company having an address at 422 Richards Street,
3rd Floor, Vancouver, BC V6B 2Z4

(the “Purchaser”)

WHEREAS:

A.                      The Vendors are collectively the registered beneficial
owner of an undivided one hundred percent (100%) interest in and to those
certain mineral interests which are more particularly described in Schedule “A”
attached hereto (the “Property”); and

B.                      The Vendors wish to sell to the Purchaser an undivided
one hundred percent (100%) interest in and to the Property and any deposits of
minerals on the Property, and the Purchaser wishes to acquire the same on the
terms and subject to the conditions as are more particularly set forth herein.

THEREFORE in consideration of the mutual covenants and agreements in this
Agreement, the parties agree as follows:

1.                      DEFINITIONS AND INTERPRETATION

1.1                    For the purposes of this Agreement:

  (a)

“Affiliate” means any person, partnership, joint venture, corporation or other
form of enterprise which directly or indirectly controls, is controlled by, or
is under common control with, a party to this Agreement. For purposes of the
preceding sentence, “control” means possession, directly or indirectly, of the
power to direct or cause direction of management and policies through ownership
of voting securities, contract, voting trust or otherwise;

        (b)

“Effective Date” means, March 19, 2008;


--------------------------------------------------------------------------------


  (c)

“Ore” shall mean any minerals of commercial economic value mined from the
Property;

        (d)

“Payment” means the payments contemplated in paragraph 3.2;

        (e)

“Product” shall mean Ore mined from the Property and any concentrates or other
materials or products derived therefrom, but if any such Ore, concentrates or
other materials or products are further treated as part of the mining operation
in respect of the Property, such Ore, concentrates or other materials or
products shall not be considered to be “Product” until after they have been so
treated.

        (f)

“Property” means properties in Columbia, more particularly described in Schedule
“A” of this Agreement; and

        (g)

“Property Rights” means all licences, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties, either
before or after the date of this Agreement, and necessary for the development of
the Property or for the purpose of placing the Property into production or of
continuing production on the Property.

1.2                    For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:

  (a)

“this Agreement” means this mining acquisition agreement and all Schedules
attached hereto;

        (b)

any reference in this Agreement to a designated “Section”, “Schedule”,
“paragraph” or other subdivision refers to the designated section, schedule,
paragraph or other subdivision of this Agreement;

        (c)

the words “herein” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Section or other subdivision
of this Agreement;

        (d)

any reference to a statute includes and, unless otherwise specified herein, is a
reference to such statute and to the regulations made pursuant thereto, with all
amendments made thereto and in force from time to time, and to any statute or
regulations that may be passed which has the effect of supplementing or
superseding such statute or such regulation;

        (e)

any reference to “party” or “parties” means the Vendors, the Purchaser, or both,
as the context requires;

        (f)

the headings in this Agreement are for convenience of reference only and do not
affect the interpretation of this Agreement; and

        (g)

all references to currency refer to United States dollars.

2

--------------------------------------------------------------------------------

1.3                    The following are the Schedules to this Agreement, and
are incorporated into this Agreement by reference:

Schedule “A”: Property-Legal Description and Location

2.                      REPRESENTATIONS AND WARRANTIES OF THE VENDORS AND THE
PURCHASER

2.1                    The Vendors represent and warrant to the Purchaser
jointly and severally, that:

  (a)

the Vendors are the beneficial owners of the Property and the Vendors have the
full right, power, capacity and authority to enter into, execute and deliver
this Agreement;

        (b)

the Property is free and clear of, and from, all liens, charges and encumbrances
with all assessment work therein having been duly completed through the year
ended December 31, 2008;

        (c)

the Vendors hold all permits, licences, consents and authorities issued by any
government or governmental authority which are necessary in connection with the
ownership and operation of its business and the ownership of the Property;

        (d)

the Property has been properly staked, located and recorded pursuant to the
applicable laws and regulations of Columbia and all mining claims comprising the
Property are in good standing;

        (e)

there are no outstanding agreements or options to acquire the Property or any
portion thereof, and no person, firm or corporation has any proprietary or
possessor interest in the Property;

        (f)

to the best of the Vendors’ knowledge, there are no outstanding orders or
directions relating to environmental matters requiring any work, repairs,
construction or capital expenditures with respect to the Property and the
conduct of the operations related thereto, and the Vendors have not received any
notice of the same and is not aware of any basis on which any such orders or
direction could be made;

        (g)

there is no adverse claim or challenge against or to the ownership of or title
to any part of the Property and, to the best of the Vendors’ knowledge there is
no basis for such adverse claim or challenge which may affect the Property;

        (h)

the consummation of the transactions contemplated by this Agreement does not and
will not conflict with, constitute a default under, result in a breach of,
entitle any person or company to a right of termination under, or result in the
creation or imposition of any lien, encumbrance or restriction of any nature
whatsoever upon or against the property or assets of the Vendors, under their
constating documents, any contract, agreement, indenture or other instrument to
which the Vendors are a party or by which it is bound, any law, judgment, order,
writ, injunction or decree

3

--------------------------------------------------------------------------------


 

of any court, administrative agency or other tribunal or any regulation of any
governmental authority;

        (i)

there are no actual or pending proceedings for, and the Vendors are unaware of
any basis for, the institution of any proceedings leading to the placing of the
Vendors in bankruptcy or subject to any other laws governing the affairs of
insolvent parties and the Property does not represent all or substantially all
of the Vendors’ corporate undertaking;

        (j)

reclamation and rehabilitation of those parts of the Property which have been
previously worked have been properly completed in compliance with all applicable
laws;

        (k)

the Vendors have advised the Purchaser of all of the material information
relating to the mineral potential of the Property of which it has knowledge; and

        (l)

there are no mine workings or waste dumps or mine tailings on the property.

2.2                    The representations and warranties contained in paragraph
2.1 are provided for the exclusive benefit of the Purchaser, and a breach of any
one or more representations or warranties may be waived by the Purchaser in
whole or in part at any time without prejudice to its rights in respect of any
other breach of the same or any other representation or warranty, and the
representations and warranties contained in paragraph 2.1 will survive the
execution and delivery of this Agreement.

2.3                    The Purchaser represents and warrants to the Vendors
that:

  (a)

the Purchaser is a valid and subsisting corporation duly incorporated and in
good standing under the laws of the State of Nevada;

        (b)

the Purchaser has the full right, power, capacity and authority to enter into,
execute and deliver this Agreement and to be bound by its terms;

        (c)

the consummation of this Agreement will not conflict with nor result in any
breach of its constating documents or any covenants or agreements contained in
or constitute a default under any agreement or other instrument whatever to
which the Purchaser is a party or by which the Purchaser is bound or to which
the Purchaser may be subject; and

        (d)

no proceedings are pending for, and the Purchaser is unaware of any basis for,
the institution of any proceedings leading to the placing of the Purchaser in
bankruptcy or subject to any other laws governing the affairs of insolvent
parties.

2.4                    The representations and warranties contained in paragraph
2.3 are provided for the exclusive benefit of the Vendors, and a breach of any
one or more representations or warranties may be waived by the Vendors in whole
or in part at any time without prejudice to its rights in respect of any other
breach of the same or any other representation or warranty, and the

4

--------------------------------------------------------------------------------

representations and warranties contained in paragraph 2.3 will survive the
execution and delivery of this Agreement.

2.5                    The Vendors and the Purchaser acknowledge that the
Vendors will maintain control of the Property, subject to this Agreement, and
subject to all appropriate local and national governmental approvals and
environmental considerations.

3.                      PURCHASE

3.1                    The Vendors hereby sell to the Purchaser a one hundred
percent (100%) undivided interest in and to the Property and all minerals on the
Property, free and clear of all claims, taxes, liens or encumbrances, on the
terms and conditions set out herein.

3.2                    The consideration payable by the Purchaser to the Vendors
pursuant to this Agreement shall be $270,000 cash, payable as follows:

  (a)

$50,000 payable immediately on the signing of this Agreement;

        (b)

$70,000 within 30 days of the Effective Date; and

        (c)

$150,000 within 90 days of the Effective Date.

3.3                    If the Purchaser identifies any material defect in the
Vendors’ title to the Property, the Purchaser shall give the Vendors notice of
such defect. If the defect has not been cured within 60 days of receipt of such
notice, the Purchaser shall be entitled to take such curative action as is
reasonably necessary, and shall be entitled to deduct the costs and expenses
incurred in taking such action from Payments then otherwise due or accruing due
to the Vendors. If there are no such Payments, the Purchaser shall be entitled
to a refund in the amount of said costs and expenses.

3.4                    If any third party asserts any right or claim to the
Property or to any amounts payable to the Vendors, the Purchaser may deposit any
amounts otherwise due to the Vendors in escrow with a suitable agent until the
validity of such right or claim has been finally resolved. If the Purchaser
deposits said amounts in escrow, the Purchaser shall be deemed not in default
under this Agreement for failure to pay such amounts to the Vendors.

4.                      MINING PROFITS

4.1                    Upon commencement of mining operations, all profits from
the sale of Ore shall be split 60% to the Purchaser and 40% to the Vendors
collectively. Upon the Purchaser having paid gross proceeds of $210,000 pursuant
to section 3.2, such profits shall then be split 90% to the Purchaser and 10% to
the Vendors collectively. The Vendors agree that the Purchaser shall have the
right to acquire their 10% profit interest at any time upon payment of the
aggregate purchase price of $370,000 to the Vendors.

5.                      PROPERTY EXPLORATION AND MAINTENANCE

5.1                    The Purchaser shall be the operator in connection with
the Property.

5

--------------------------------------------------------------------------------

5.2                    The Purchaser agrees that when acting as operator it will
submit reports of its exploration activities on the Property to the appropriate
government or regulatory authorities as may be required to maintain the Property
in good standing and will further provide copies of such information to the
Vendors.

6.                      RIGHT OF ENTRY

6.1                    The Purchaser and its employees, agents, directors,
officers and independent contractors will have the exclusive right in respect of
the Property to:

  (a)

enter the Property without disturbance;

        (b)

do such prospecting, exploration, development and/or other mining work on and
under the Property to carry out exploration expenditures as the Purchaser may
determine necessary or desirable;

        (c)

bring and erect upon the Property such buildings, plant, machinery and equipment
as the Purchaser may deem necessary or desirable in its sole discretion; and

        (d)

remove from the Property all metals and minerals derived from its operations on
the Property as may be deemed necessary by the Purchaser for testing.

7.                      RECORDING OF AGREEMENT

7.1                    The Vendors and the Purchaser will execute and deliver
such additional documentation as legal counsel for the Vendors and the Purchaser
determine is necessary in order to duly register and record in the appropriate
registration and recording offices notice that the Vendors’ interest in and to
the Property is subject to and bound by the terms of this Agreement.

8.                      CONDITIONS PRECEDENT

8.1                    The obligation of the Purchaser to consummate the
transactions contemplated under this Agreement is subject to the Purchaser being
satisfied with the title to the Property held by the Vendors which is for the
Purchaser’s sole benefit and may be waived in writing by the Purchaser.

9.                      JOINT OBLIGATIONS

9.1                    Unless this Agreement is terminated in accordance with
paragraph 13.1, the parties covenant and agree with each other that they will
co-operate in good faith to:

  (a)

maintain the Property in good standing by doing and filing all assessment work
or making payments in lieu thereof and by performing all other acts which may be
necessary in order to keep the Property in good standing and free and clear of
all liens and other charges arising from or out of the Purchaser’s activities on
the Property;

6

--------------------------------------------------------------------------------


  (b)

do all work on the Property in accordance with sound mining, exploration and
engineering practices and in compliance with all applicable laws, bylaws,
regulations, orders, and lawful requirements of any governmental or regulatory
authority and comply with all laws governing the possession of the Property,
including, without limitation, those governing safety, pollution and
environmental matters; and,

        (c)

maintain true and correct books, accounts and records of operations thereunder,
such records to be open at all reasonable times upon reasonable notice for
inspection by the other party or its duly authorized representative.

10.                    RIGHTS AND OBLIGATIONS AFTER TERMINATION

10.1                   If this Agreement terminates pursuant to the provisions
of paragraph 13.1, then the Purchaser will deliver a deed of quit claim or other
appropriate instrument to the Vendors in recordable form whereby the Purchaser
will acknowledge and agree that it has no interest either legal or equitable in
and to the Property.

11.                     FORCE MAJEURE

11.1                   If either party is at any time during the Payment Period
is prevented or delayed in complying with any of the provisions of this
Agreement (the “Affected Party”) by reason of strikes, lockouts, land claims and
blockages, NGO activities, forest or highway closures, earthquakes, subsidence,
general collapse or landslides, interference or the inability to secure on
reasonable terms any private or public permits or authorizations, labour, power
or fuel shortages, fires, wars, acts of God, civil disturbances, governmental
regulations restricting normal operations, shipping delays or any other reason
or reasons beyond the reasonable control of the Affected Party whether or not
foreseeable (provided that lack of sufficient funds to carry out exploration on
the Property will be deemed not to be beyond the reasonable control of the
Affected Party), then the time limited for the performance by the Affected Party
of its obligations hereunder will be extended by a period of time equal in
length to the period of each such prevention or delay. Nothing in this paragraph
11.1 or this Agreement will relieve either Party from its obligation to maintain
the claims comprising the Property in good standing and to comply with all
applicable laws and regulations including, without limitation, those governing
safety, pollution and environmental matters.

11.2                   The Affected Party will promptly give notice to the other
party of each event of force majeure under paragraph 11.1 within 7 days of such
event commencing and upon cessation of such event will furnish the other party
with written notice to that effect together with particulars of the number of
days by which the time for performing the obligations of the Affected Party
under this Agreement has been extended by virtue of such event of force majeure
and all preceding events of force majeure.

12.                     CONFIDENTIAL INFORMATION

12.1                   The terms of this Agreement and all information obtained
in connection with the performance of this Agreement will be the exclusive
property of the parties hereto and except as

7

--------------------------------------------------------------------------------

provided in paragraph 12.2, will not be disclosed to any third party or the
public without the prior written consent of the other party, which consent will
not be unreasonably withheld.

12.2                   The consent required by paragraph 12.1 will not apply to
a disclosure:

  (a)

to an Affiliate, consultant, contractor or subcontractor that has a bona fide
need to be informed;

        (b)

to any third party to whom the disclosing party contemplates a transfer of all
or any part of its interest in this Agreement;

        (c)

to a governmental agency or to the public which such party believes in good
faith is required by pertinent laws or regulation or the rules of any applicable
stock exchange;

        (d)

to an investment dealer, broker, bank or similar financial institution, in
confidence if required as part of a due diligence investigation by such
financial institution in connection with a financing required by such party or
its shareholders or affiliates to meet, in part, its obligations under this
Agreement; or

        (e)

in a prospectus or other offering document pursuant to which such party proposes
to raise financing to meet, in part, its obligations under this Agreement.

13.                     DEFAULT AND TERMINATION

13.1                   Subject to section 11, if at any time during the Payment
Period, a party is in default of any requirement of this Agreement or is in
breach of any provision contained in this Agreement, the party affected by the
default (the “Non-Defaulting Party”) may terminate this Agreement by giving
written notice of termination to the other party but only if:

  (a)

it will have given to the other party written notice of the particular failure,
default, or breach on the part of the other party; and

        (b)

the other party has not, within 30 days following delivery of such written
notice of default, cured such default or commenced to cure such default, it
being agreed by each party that should it so commence to cure any default it
will prosecute such cure to completion without undue delay.

13.2                   Notwithstanding any termination of this Agreement, the
Purchaser will remain liable for those obligations specified in Sections 10, 12
and 14 and the Vendors will remain liable for its obligations under Subsection
3.4 and Sections 12 and 14.

14.                     INDEPENDENT ACTIVITIES

14.1                   Except as expressly provided herein, each party shall
have the free and unrestricted right to independently engage in and receive the
full benefit of any and all business endeavours of any sort whatsoever, whether
or not competitive with the endeavours contemplated herein without consulting
the other or inviting or allowing the other to participate

8

--------------------------------------------------------------------------------

therein. No party shall be under any fiduciary or other duty to the other which
will prevent it from engaging in or enjoying the benefits of competing
endeavours within the general scope of the endeavours contemplated herein. The
legal doctrines of “corporate opportunity” sometimes applied to persons engaged
in a joint venture or having fiduciary status shall not apply in the case of any
party. In particular, without limiting the foregoing, no party shall have any
obligation to any other party as to:

  (a)

any opportunity to acquire, explore and develop any mining property, interest or
right presently owned by it or offered to it outside of the Property at any
time; and

        (b)

the erection of any mining plant, mill, smelter or refinery, whether or not such
mining plant, mill, smelter or refinery treats ores or concentrates from the
Property.

15.                     INDEMNITY

15.1                   The Vendors covenant and agree with the Purchaser (which
covenant and agreement will survive the execution, delivery and termination of
this Agreement) to indemnify and save harmless the Purchaser against all
liabilities, claims, demands, actions, causes of action, damages, losses, costs,
expenses or legal fees suffered or incurred by the Purchaser, directly or
indirectly, by reason of or arising out of any warranties or representations on
the part of the Vendors herein being untrue or arising out of work done by the
Vendors on or with respect to the Property.

15.2                   The Purchaser covenants and agrees with the Vendors
(which covenant and agreement will survive the execution, delivery and
termination of this Agreement) to indemnify and save harmless the Vendors
against all liabilities, claims, demands, actions, causes of action, damages,
losses, costs, expenses or legal fees suffered or incurred by reason of or
arising out of any warranties or representations on the part of the Purchaser
herein being untrue or arising out of the Purchaser and its duly authorized
representatives accessing the Property.

16.                     GOVERNING LAW

16.1                   This Agreement will be construed and in all respects
governed by the laws of the State of Nevada.

17.                     NOTICES

17.1                   All notices, payments and other required communications
and deliveries to the parties hereto will be in writing, and will be addressed
to the parties as follows or at such other address as the parties may specify
from time to time:

  (a)

to the Vendor:

       

Altos de Amador S.A.,
Avenida Samuel Lewis y
Calle Gerrado Ortega

9

--------------------------------------------------------------------------------


 

Edificio Central, 5to piso
Panama, Rep. De Panama

       

Tel.                  (507) 269 55 66

 

Attention:      Jenny Moreno (counsel in Panama)

        (b)

to the Purchaser:

       

Chancery Resources, Inc.
422 Richards Street
3rd Floor
Vancouver, BC V6B 2Z4

       

Attention:        JUAN RESTREPO GUTIERREZ

       

with a copy to:

       

Clark Wilson LLP

 

800-885 West Georgia Street
Vancouver BC, V6C 3H1

       

Attention:        Mr. Bill Macdonald
Fax:                    604-687-6314

Notices must be delivered, sent by telex, telegram, Telecopier or mailed by
pre-paid post and addressed to the party to which notice is to be given. If
notice is sent by telex, telegram or Telecopier or is delivered, it will be
deemed to have been given and received at the time of transmission or delivery.
If notice is mailed, it will be deemed to have been received five business days
following the date of the mailing of the notice. If there is an interruption in
normal mail service due to strike, labour unrest or other cause at or prior to
the time a notice is mailed the notice will be sent by telex, telegram or
Telecopier or will be delivered.

17.2                   Either party hereto at any time or from time to time
notify the other party in writing of a change of address and the new address to
which a notice will be given thereafter until further change.

18.                     ASSIGNMENT

18.1                   Each party has the right to assign all or any part of its
interest in the Property and this Agreement. It shall be a condition to any such
assignment that the assignee of the interest being transferred agrees in writing
to be bound by the terms of this Agreement, as if it had been an original party
hereto.

19.                     ARBITRATION

19.1                   If there is any disagreement, dispute or controversy
(hereinafter collectively called a “dispute”) between the parties with respect
to any matter arising under this Agreement

10

--------------------------------------------------------------------------------

or the construction hereof, then the dispute shall be determined by arbitration
in accordance with the following procedures:

  (a)

the parties to the dispute shall appoint a single mutually acceptable
arbitrator. If the parties cannot agree upon a single arbitrator, then the party
on one side of the dispute shall name an arbitrator, and give notice thereof to
the party on the other side of the dispute;

        (b)

the party on the other side of the dispute shall within 14 days of the receipt
of notice, name an arbitrator; and

        (c)

the two arbitrators so named shall, within seven days of the naming of the later
of them, name a third arbitrator. If the party on either side of the dispute
fails to name its arbitrator within the allotted time, then the arbitrator named
may make a determination of the dispute. Except as expressly provided in this
paragraph, the arbitration shall be in accordance with the Commercial
Arbitration Act (British Columbia) and conducted in Vancouver BC. The decision
shall be made within 30 days following the naming of the latest of them, shall
be based exclusively on the advancement of exploration, development and
production work on the Property and not on the financial circumstances of the
parties, and shall be conclusive and binding upon the parties. The costs of
arbitration shall be borne equally by the parties to the dispute unless
otherwise determined by the arbitrator(s) in the award.

20.                     ENTIRE AGREEMENT

20.1                   This Agreement constitutes the entire agreement between
the Vendors and the Purchaser and will supersede and replace any other agreement
or arrangement, whether oral or in writing, previously existing between the
parties with respect to the subject matter of this Agreement.

21.                     CONSENT OR WAIVER

21.1                   No consent or waiver, express or implied, by either party
hereto in respect of any breach or default by the other party in the performance
by such other party of its obligations under this Agreement will be deemed or
construed to be consent to or waiver or any other breach or default.

22.                     FURTHER ASSURANCES

22.1                   The parties will promptly execute, or cause to be
executed, all bills of sale, transfers, documents, conveyances and other
instruments of further assurance which may be reasonably necessary or advisable
to carry out fully the intent and purpose of this Agreement or to record
wherever appropriate the respective interests from time to time of the parties
hereto in and to the Property.

11

--------------------------------------------------------------------------------

23.                     SEVERABILITY

23.1                   If any provision of this Agreement is or will become
illegal, unenforceable or invalid for any reason whatsoever, such illegal,
unenforceable or invalid provisions will be severable from the remainder of this
Agreement and will not affect the legality, enforceability or validity of the
remaining provisions of this Agreement.

24.                     ENUREMENT

24.1                   This Agreement will enure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.

25.                     AMENDMENTS

25.1                   This Agreement may only be amended in writing with the
mutual consent of all parties.

26.                     COUNTERPARTS

26.1                   This Agreement may be executed in any number of
counterparts and by facsimile transmission with the same effect as if all
parties hereto had signed the same document. All counterparts will be construed
together and constitute one and the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement the 19th day
of March, 2008

CHANCERY RESOURCES, INC.


Per: /s/ Juan Restrepo Gutierrez     Authorized Signatory  


ALTOS DE AMADOR S.A.


Per: /s/ Signed     Authorized Signatory  

12

--------------------------------------------------------------------------------

SCHEDULE “A”

PROPERTY-LEGAL DESCRIPTION AND LOCATION

EL CAFETAL MINE, VALPARAISO ANTIOQUIA

Legal Information

Exploration and Exploitation License Number 5755

Valid from February 12, 2002 to February 12, 2032 (30 years)

Environmental License, Resolution No. 130CA 2660

Mining Registry Certificate Code

Area 135 hectares and 6.770 m2

Minerals Gold, Silver and Copper veins

Municipality Valparaiso, Antioquia, Columbia

Map IGAC 186-II-A, scale 1:25.000

 

Limits

Sector Point North Coordinates East Coordinates 1 1 1,110,010.00 1,161,635.00 1
2 1,110,792.00 1,161,635.00 1 3 1,110,792.00 1,159,900.00 1 4 1,110,010.00
1,159,900.00


--------------------------------------------------------------------------------